                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                                No . 4:18-MJ-1058-KS

UNITED STATES OF AMERICA                )
                                        )
             v.                         )      ORDER FOR DISMISSAL
                                        )
JALEN OKEITH WATLINGTON                 )

      Pursuant to Rule 48(a), Federal Rules of Criminal Procedure, and by leave of

Court endorsed hereon, the United States Attorney for the Eastern District of North

Carolina hereby dismisses the Criminal Complaint in this matter, as the defendant

has been apprehended and is in local custody.

      Respectfully submitted this 15th day of January 2019.

                                        ROBERT J. HIGDON, JR.
                                        United States Attorney

                                        BY:     /s/ John H . Bennett
                                               JOHN H. BENNETT
                                        Assistant United States Attorney
                                        Criminal Division
                                        215 S. Evans Street, Suite 206
                                        Greenville, NC 27858
                                        Telephone: (252) 830-0335
                                        Fax: (252) 830-1132
                                        john. bennett2@usdoj.gov
                                        N.C. State Bar No. 12865

Leave of Court is granted for the filing of th~ fo egoing dismiu



                                            BERLY . SWANK
                                        United States Magistrate Judge

DATE:-~
      -~--+--
        ?I L~1?'---_
